Appellant was convicted of violating the local option law, his punishment being assessed at a fine of $25 and twenty days confinement in the county jail.
Appellant insists that the court erred in overruling his application for continuance. The testimony complained of is cumulative, and it being the second application, we do not think there was any error in the ruling of the court.
Bill number 2 complains of the court's refusal to compel the State to elect upon which transaction it would seek a conviction: the sale of *Page 327 
the tonic or the whisky. There was no error in this, since the evidence does not show that the Iron Tonic sold in the morning was at all intoxicating. The prosecutor merely testified that he bought a bottle of Iron Tonic in the morning, and 50 cents' worth of whisky in the evening.
Appellant also insists that he cannot be convicted because he is a minor. The proof shows that appellant was 16 years of age. There is no law absolving appellant from prosecution, he having arrived at the years of discretion. The evidence is amply sufficient to support the verdict, and the judgment is affirmed.
Affirmed.